Case 1:19-cr-O0106-KMW Document 20 Filed 12/14/20 Page 1 of 1
Case 1:19-cr-00106-KMW Document 19 Filed 12/08/20 Page 1 of 1

STAMPUR & ROTH
ATTORNEYS AT LAW

 

 

 

WILLIAM Jy-STAMPUR— TW El 299 BROADWAY, SUITE 800
JAMES nq i) ie G E ll WV le = NEW YORK, N.Y, 10007
ae _~ I
ivan ' ie}
wc NEC 10 2020 | USDC : : ur; 2) 619-4240

DOCUMBN®!2 619-6743
ELECTRONICALLY FILic

 

DOCH
December 8, 2020 |

ONE PILED: 13 pt 3 —
MEM ENNOPSED

 

By ECF

Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Patrick Paolucci
19 Cr. 106 (SMW)

Dear Judge Wood:

My client, Patrick Paolucci, respectfully requests an extension of his present pretrial
travel restrictions - which are the Southern District of New York, the Eastern District of New. d
York. New Jersey, and South Carolina - to include Southern Florida, at the address 650 Snug (5 ant
Harbor Drive, Apt. G205, Boynton Beach, Florida 33435.

AUSA Eli Mark and USPTO Courtney DeFeo have no objection to this request.

Very truly yours

    

ce! AUSA Eli Mark
USPTO Courtney DeFeo

SO ORDERED: N.Y.N.% 1a}iy4joo

Min Mr vn,
KIMBA M. WOOD
U.S.D.uJ.
